Exhibit 10.6

SEPARATION OF EMPLOYMENT

AND GENERAL RELEASE AGREEMENT

This Separation of Employment and General Release Agreement (“Agreement”) is
made and entered into by and between John C. Ferrara, for himself and his heirs,
executors, administrators and assigns (hereinafter “Mr. Ferrara”), and EDGAR
Online Inc. (hereinafter “EDGAR” or “the Company”), for itself and its
successors and assigns, as follows:

WHEREAS, Mr. Ferrara has been employed by EDGAR as the Company’s Chief Financial
Officer;

WHEREAS, Mr. Ferrara will resign from EDGAR on March 31, 2010 (the “Resignation
Date”);

WHEREAS, through this Agreement, EDGAR will provide Mr. Ferrara with
consideration, and Mr. Ferrara will provide EDGAR with consideration, for which
Mr. Ferrara and EDGAR agree to undertake the obligations set forth in this
Agreement, including executing the Mutual Release attached hereto as Exhibit A
(“the Mutual Release”);

IT IS HEREBY AGREED by and between Mr. Ferrara and EDGAR as follows:

1. Mr. Ferrara will resign from EDGAR on the Resignation Date. Mr. Ferrara
acknowledges that, as of the Resignation Date, his employment relationship,
including any and all officer and director positions, has been permanently and
irrevocably severed and that the Company has no obligation, contractual or
otherwise, to hire, re-hire or re-employ him in the future.

2. Mr. Ferrara will execute and deliver to Edgar the Mutual Release after the
Resignation Date, on or before April 2, 2010. Mr. Ferrara also acknowledges that
EDGAR’s obligations under the Agreement, including the consideration in
Paragraph 4, are contingent upon his timely execution of the Mutual Release.

3. EDGAR will execute and deliver to Mr. Ferrara the Mutual Release on the same
date and at the same time that Mr. Ferrara delivers the Mutual Release to EDGAR
pursuant to Paragraph 2. EDGAR agrees that if it fails to make timely payment of
its obligations under Paragraph 4(a), it will pay Mr. Ferrara within five
(5) business days of a notice by Ferrara to EDGAR of a breach of Paragraph 4(a),
$225,000, if such notice is delivered on or before August 30, 2010, or $200,000,
if such notice is delivered after August 30, 2010, less any amounts already paid
pursuant to Paragraph 4(a) (collectively, the “Payment Amount”),. EDGAR
acknowledges that the Payment Amount is a reasonable measure of Mr. Ferrara’s
anticipated harm from a breach of Paragraph 4(a), and EDGAR further agrees that
it shall not contend that the Payment Amount the pursuant to this Paragraph in
the event of its breach of Paragraph 4(a) is not enforceable. Payment of the
Payment Amount pursuant to this Paragraph shall be in lieu of any remaining
payments owed under Paragraph 4(a), but all other rights of Mr. Ferrara and
EDGAR under this Agreement shall remain in effect.

4. EDGAR, for and in consideration of the undertakings of Mr. Ferrara, and
intending to be legally bound, agrees to:

 

  a. Pay Mr. Ferrara a gross amount of $18,750 a month for a period of 10 months
(“the Payment Period”), totaling $187,500. Payments made during the Payment
Period will be subject to applicable tax withholdings, and will be made through
EDGAR’s regularly scheduled payroll, beginning with the first payroll cycle
after Mr. Ferrara executes the Release.

 

1



--------------------------------------------------------------------------------

  b. Continue Mr. Ferrara’s health and dental benefits during the Payment Period
at the rates Mr. Ferrara is currently paying for those benefits.

 

  c. The vesting of Mr. Ferrara’s stock options as follows:

 

  i. Mr. Ferrara owns unvested options to purchase 76,666 shares of EDGAR’s
common stock. Options to purchase 50,000 of said shares will vest during the
Exercise Period as follows:

 

1.   

Grant Date

   Option Price    Options to Vest    2/2/09    $ 1.01    33,333    6/23/08    $
1.76    16,667    Total       50,000

 

  2. The “Exercise Period” for these options is defined as the shorter of
(a) five (5) years from the Resignation Date; and (b) the period for which the
options would have been exercisable had Mr. Ferrara not resigned from the
Company.

 

  ii. Mr. Ferrara’s options to purchase the remaining 26,666 shares will
terminate on the Resignation Date. These options are as follows:

 

1.   

Grant Date

   Option Price    Options to Vest    6/23/08    $ 1.76    9,999    3/3/08    $
2.69    16,667    Total       26,666

5. Except as set forth herein, it is expressly agreed and understood that EDGAR
will not have any obligation to provide Mr. Ferrara at any time in the future
with any payments, benefits or considerations other than those recited in
Paragraphs 4(a) - 4(c).

6. To the extent permitted by applicable law, all rights of Mr. Ferrara for
indemnification that existed on the day before the Resignation Date, shall
continue on and after the Resignation Date.

7. Mr. Ferrara and EDGAR acknowledge that the Agreement by Mr. Ferrara and
EDGAR, described herein, is not and shall not be construed to be an admission by
either of them of any violation of any federal, state or local statute or
regulation, or of any duty owed by Mr. Ferrara or by EDGAR, and that this
Agreement is made voluntarily to provide an amicable conclusion of Mr. Ferrara’s
employment relationship with the Company.

 

2



--------------------------------------------------------------------------------

8. Mr. Ferrara covenants that, on or before the Resignation Date, he will return
all items of property and documents in his possession belonging to EDGAR,
provided that, Mr. Ferrara may retain the laptop computer that EDGAR provided to
him after he provides the Company with an opportunity at its expense to remove
all company software and data from such computer.

9. Mr. Ferrara agrees that he shall not make any critical, negative or
disparaging statement, either written or verbal, about EDGAR, its officers,
directors, managers, employees, shareholders, or affiliates, or about the
Company’s operations procedures, activities, services, policies and practices.
EDGAR agrees that it shall not, directly or indirectly, make any critical,
negative, or disparaging statements about Mr. Ferrara.

10. Mr. Ferrara represents that he has not filed any claims, complaints,
grievances, or charges against EDGAR in any forum or with any agency whatsoever.
Mr. Ferrara agrees that he will cooperate with EDGAR and its subsidiaries or
affiliates in any proceedings against the Company about which he may have
knowledge of the facts involved. Mr. Ferrara further agrees that he will make
himself available voluntarily to discuss and testify regarding facts known to
him and his knowledge regarding any proceedings against EDGAR. EDGAR shall
reimburse Mr. Ferrara for any reasonable expenses incurred and provide
Mr. Ferrara with reasonable compensation for time spent in connection with his
cooperation upon the submission of appropriate documentation of said expenses
and time, provided that, EDGAR shall reimburse expenses but not otherwise
compensate Mr. Ferrara for the time that such cooperation calls for Mr. Ferrara
to provide sworn oral testimony.

11. Mr. Ferrara agrees as follows:

 

  a. That for a period of ten (10) months from the Resignation Date, he will not
directly or indirectly contact, solicit or direct any person, firm, or
corporation to contact or solicit, any of EDGAR’s customers, prospective
customers, or business partners for the purpose of selling or attempting to sell
any products and/or services that are the same or substantially similar to the
products and services provided by EDGAR to its customers during Mr. Ferrara’s
employment with the Company. In addition, Mr. Ferrara agrees that he will not
disclose the identity of any such business partners, customers, or prospective
customers, or any part thereof, to any person, firm, corporation, association,
or other entity for any reason or purpose whatsoever.

 

  b. That for a period of ten (10) months from the Resignation Date, he will not
directly or indirectly engage or carry on in any manner (including, without
limitation, as principal, shareholder, partner, lender, agent, employee,
consultant, investor—other than a passive investor with less than a 5%
interest—trustee or through the agency of any corporation, partnership, limited
liability company, or association) in any business that is in competition with
the business of the Company, and has an office located within one hundred fifty
(150) miles of the Company’s New York City Office.

 

  c. That for a period of ten (10) months from the Resignation Date, he will not
solicit on his own behalf or on behalf of any other person the services of any
person who is an employee of EDGAR, or solicit any of EDGAR’s employees to
terminate employment with the Company.

 

3



--------------------------------------------------------------------------------

12. Mr. Ferrara agrees that his obligations under this Agreement, including his
obligations under Paragraph 11, are reasonable in subject matter, scope,
geography and time, and are reasonable and necessary for EDGAR to protect its
legitimate business interests. Mr. Ferrara further agrees that these obligations
shall not prevent him from pursuing or obtaining other employment or earning a
living utilizing his skills, education, experience and knowledge.

13. Mr. Ferrara agrees:

 

  a. That he will not disclose to any party any CONFIDENTIAL INFORMATION, as
that term is defined in the EDGAR Employee Confidentiality Agreement Mr. Ferrara
executed, nor shall he use any such information, directly or indirectly, for the
benefit of himself or any third party.

 

  b. To abide by his prior agreement to (1) assign to EDGAR any and all
INTELLECTUAL PROPERTY, as that term is defined in the EDGAR Employee
Confidentiality Agreement Mr. Ferrara executed, that he made or developed during
his employment with the Company; and (2) to promptly deliver to Philip Moyer all
electronic data, computer programs, papers, drawings, models and other material
relating to any INTELLECTUAL PROPERTY that Mr. Ferrara made or developed during
his employment with the Company.

14. Mr. Ferrara and EDGAR hereby certify that he and it:

 

  a. has read the terms of this Agreement;

 

  b. has been informed, through this document, that he or it should discuss this
Agreement with an attorney of his or its own choice and has had the opportunity
to do so;

 

  c. understands the terms and effects of this Agreement;

 

  d. has been provided with copies of any and all Company documents which he or
it wishes to review in advance of signing this Agreement;

 

  e. through this Agreement, will receive substantial consideration for which he
or it agrees to undertake the obligations set forth in this Agreement and the
attached Mutual Release;

 

  f. has the intention of releasing all claims recited in the Mutual Release in
exchange for the consideration described herein, which he and it acknowledge as
adequate and satisfactory to him and it;

 

  g. neither EDGAR nor any of its agents, representatives or attorneys has made
any representations to Mr. Ferrara concerning the terms or effects of this
Agreement other than those contained herein; and

 

4



--------------------------------------------------------------------------------

  h. neither Mr. Ferrara nor any of his agents, representatives or attorneys has
made any representations to EDGAR concerning the terms or effects of this
Agreement other than those contained herein.

15. This Agreement shall be governed by, and interpreted under, the laws of the
State of Connecticut without giving effect to any conflict of laws provisions or
canons of construction that construe agreements against the draftsperson.

16. Mr. Ferrara acknowledges that he has been given twenty-one (21) days to
review and consider the Agreement and Mutual Release before signing them.

17. Mr. Ferrara acknowledges that he has the right to revoke the Agreement and
Release for a period of seven (7) days following the execution of the Mutual
Release (“the Revocation Period”) by sending written notice, within said seven
(7) day period, to Justin Chairman, Morgan, Lewis & Bockius LLP, 1701 Market
Street, Philadelphia, PA 19103. If Mr. Ferrara exercises this right to revoke,
the Agreement and the Mutual Release will become null and void, and neither
Mr. Ferrara nor EDGAR shall have any obligations thereunder. Because of this
Revocation Period, EDGAR and Mr. Ferrara agree that the Agreement and Release
will be “effective” on the 8th day after execution of the Release, provided that
Mr. Ferrara does not timely deliver to EDGAR written notice of his revocation.

18. The parties affirm that the terms stated herein are the only consideration
for signing this Agreement, and that no other representations, promises, or
agreements of any kind have been made to them by any person or entity whatsoever
to cause them to sign this Agreement.

19. The parties agree that if any provision, or portion of a provision, of this
Agreement is, for any reason, held to be unenforceable, the remaining provisions
of this Agreement will remain in full force and effect and will not be affected
by the invalid or unenforceable provision and will be interpreted so as to
effect, as closely as possible, the intent of the parties hereto.

20. This Agreement may be executed in counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same
instrument.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
executed the foregoing Agreement on the dates set forth below.

 

Dated: March19, 2010  

/s/ John Ferrara

  John Ferrara Dated: March19, 2010   EDGAR Online, Inc.   BY:  

/s/ Philip Moyer

    Philip Moyer

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

6



--------------------------------------------------------------------------------

MUTUAL RELEASE

1. Mr. Ferrara agrees that, in exchange for the consideration set forth in
Paragraphs 3 and 4 of the Agreement, he releases and forever discharges, to the
maximum extent permitted by law, EDGAR and each of the other “Releasees” as
defined below, from any and all claims, causes of action, complaints,
grievances, lawsuits or liabilities of any kind (collectively, “Claims”) as
described below which Mr. Ferrara, his heirs, agents, administrators or
executors have or may have against EDGAR or any of the other Releasees relating
in any way to his employment with or the termination of his employment from
EDGAR, or any actions taken or business conducted by EDGAR prior to the date of
this Release, , but excepting Claims with respect to vested benefits under the
Company’s 401-(k) plan and Claims under the Separation of Employment and General
Release Agreement (the “Separation Agreement”).

a. By agreeing to this Release, Mr. Ferrara agrees that he is waiving, to the
maximum extent permitted by law, any and all Claims relating in any way to his
employment with or the termination of his employment from EDGAR, or any actions
taken or business conducted by EDGAR prior to the date of this Release, but
excepting Claims with respect to vested benefits under the Company’s
401-(k) plan and Claims under the Separation Agreement, , including but not
limited to the following:

 

  i. any Claims having anything to do with Mr. Ferrara’s employment with EDGAR
and/or any of its parent, subsidiary, related and/or affiliated companies;

 

  ii. any Claims having anything to do with the separation of Mr. Ferrara’s
employment with EDGAR and/or any of its parent, subsidiary, related and/or
affiliated companies;

 

  iii. any Claims for unpaid or withheld wages, severance, benefits, bonuses,
commissions and/or other compensation of any kind;

 

  iv. any Claims for reimbursement of expenses of any kind;

 

  v. any Claims for attorneys’ fees or costs;

 

  vi. any Claims under the Employee Retirement Income Security Act (“ERISA”);

 

  vii.

any Claims of discrimination and/or harassment based on age, sex, race,
religion, color, creed, disability, handicap, citizenship, national origin,
ancestry, sexual orientation, or any other factor protected by Federal, State or
Local law as enacted or amended, including, but not limited to, Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e; the Civil Rights Act of 1866, the
Age Discrimination in Employment Act, 29 U.S.C. § 621 (including the Older
Worker’s Benefit Protection Act); the Americans with Disabilities Act of 1990,
42 U.S.C. § 12101; the Rehabilitation Act of 1973, 29 U.S.C. § 701; the Family
and Medical Leave Act, 29 U.S.C. § 2601; the Equal Pay Act, the Workers
Adjustment and Retraining Notification Act, 29 U.S.C. § 2101, the New York Human
Rights Law, the New York Labor Law, the New York Executive Law, the New York
Wage and Hour Laws, the New York Civil Rights Law, the Connecticut

 

7



--------------------------------------------------------------------------------

  Fair Employment Practices Act, the Connecticut Unfair Trade Practices Act, the
Connecticut Wage Hour and Wage Payment Laws, the Connecticut Family and Medical
Leave Act, each as amended, the common law of the State of Connecticut and the
State of New York.

 

  viii. any Claims under the Sarbanes-Oxley Act;

 

  ix. any Claims for violation of public policy;

 

  x. any whistleblower or retaliation Claims;

 

  xi. any Claims for emotional distress or pain and suffering; and/or

 

  xii. any other statutory, regulatory, common law or other Claims of any kind,
including, but not limited to, Claims for breach of contract, libel, slander,
fraud, wrongful discharge, promissory estoppel, equitable estoppel and
misrepresentation.

b. The term “Releasees” includes: EDGAR and any parent, subsidiary, related or
affiliated companies, and each of their past and present employees, officers,
directors, attorneys, owners, shareholders, insurers, partners, benefit plan
fiduciaries and agents, and all of their respective successors and assigns.

c. This Release includes all Claims known or unknown by Mr. Ferrara, those that
he may have already asserted or raised, as well as those that he has never
asserted or raised.

2. EDGAR, on behalf of itself, parents, subsidiaries, affiliates, officers,
directors, agents, employees, successors and assigns, agrees that it fully and
forever waives, releases, acquits and discharges Mr. Ferrara, and his heirs,
successors and assigns, from any and all claims, actions, charges, complaints,
grievances and causes of action of whatever nature, whether now known or
unknown, that exist or may in the future exist arising from or relating to
events, acts or omissions from the beginning of time until the date Mr. Ferrara
signs this Release, but excepting Claims with respect to vested benefits under
the Company’s 401-(k) plan and Claims under the Separation Agreement.

 

Dated:  

 

   

 

      John Ferrara

Dated:

 

 

    EDGAR Online, Inc.       BY:  

 

        Philip Moyer

 

8